994 A.2d 1079 (2010)
D.R.C., Sr.
v.
J.A.Z.
v.
Pennsylvania Department of Corrections, Intervenor.
Petition of Pennsylvania Department Of Corrections, Intervenor.
No. 227 MAL 2010.
Supreme Court of Pennsylvania.
May 11, 2010.

ORDER
PER CURIAM.
AND NOW, this 11th day of May 2010, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Does an interpretation of the Domestic Relations Code that requires the Department of Corrections to provide counseling to currently incarcerated felons, including those under a life sentence, so that they may obtain, "custody, partial custody or visitation," of a minor child produce an absurd result?
(2) Can a custody court order the Department of Corrections to provide and pay for parental-custody-related *1080 counseling for a state inmate when the Department is not a party to the custody proceedings and where no statute directs that it is to assume this cost?